Citation Nr: 0101896	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1941 to July 1945.

An October 1997 RO rating decision granted service connection 
for PTSD, and assigned a 10 percent evaluation, effective 
from August 1996.  In August 1998, under the terms of an 
agreement between the veteran and the Decision Review Officer 
(DRO), the RO increased the rating for PTSD to 30 percent, 
effective from January 26, 1998; the veteran withdrew his 
pending notice of disagreement with the earlier rating.  

The veteran's claim for an increase was received February 8, 
1999, citing outpatient treatment records beginning in August 
1998.  A March 1999 rating decision continued the 30 percent 
rating.  The veteran submitted a notice of disagreement in 
April 1999.  In July 1999, the RO increased the rating for 
PTSD to 50 percent, effective from February 8, 1999, and 
issued a statement of the case.  The veteran submitted a 
substantive appeal in July 1999.


FINDING OF FACT

The veteran's PTSD has been manifested primarily by 
continuous depression with two panic attacks weekly, 
isolation, poor concentration, intrusive thoughts, 
difficulties falling or staying asleep, nightmares, and 
disturbances of motivation and mood, producing total 
occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD are 
met or more nearly approximated.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.16, 4.41, 
4.130, Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service from April 1941 to July 1945.  
He was a prisoner of war (POW) of the German government from 
December 1944 to April 1945.

Service medical records are negative of manifestations of an 
anxiety reaction or PTSD.

A report of VA examination in 1950 showed a diagnosis of 
anxiety reaction, mild, manifested by psychosomatic 
complaints, epigastric discomfort, and nervousness.

The veteran underwent a VA examination in October 1997.  The 
veteran described a history of disciplinary problems, 
truancy, reform school, and work for the civilian 
conservation corps prior to joining the military.  The 
veteran reported that he began his military career by driving 
a meal truck, and by volunteering for paratrooper training.  
The veteran reported that he married in 1942, and that he was 
later put into the stockade for approximately 3 months for 
leaving base without permission in order to see his wife.  
Records reflect that the veteran had been jailed another time 
for alcohol-related charges.  In 1942, the veteran was sent 
overseas to England and did not experience further 
disciplinary actions, although he was involved in fights.  
The veteran reported that he drove a reconnaissance jeep, 
taking troops to and from the front line.  The veteran 
reported that in December 1944, his unit was fired upon by 
German troops in a small town in either Belgium or Germany 
and was eventually captured by German soldiers.  The veteran 
reported being forced to march through German towns, and 
being spat upon, kicked, and punched.  The veteran reported 
being put into boxcars at the Deitz train station, which was 
then bombed by British troops.  The veteran reported seeing 
several comrades killed during this incident.  The veteran 
reported that he and his comrades were imprisoned at Stalag 
9B Camp until liberated by American soldiers.  The veteran 
reported being subjected to limited food and being 
malnourished during imprisonment, and reported seeing several 
comrades die.  The veteran denied other mistreatment by 
German soldiers, but was aware that some of his comrades were 
killed for attempting to steal food.

Following his discharge from the military, the veteran 
reported, he had worked for a company for 38 years, making 
units for electric stoves.  The veteran was forced to retired 
when the company moved to a different location.  The veteran 
then worked for many years, delivering new cars to 
dealerships and to owners.  The veteran reported that he 
continued to perform this job on a very limited basis, and 
only made rare in-town deliveries.  The veteran reported 
being separated from his wife for approximately 10 to 15 
years prior to her death.  The veteran reported that he had 
no contact with his daughter.  The veteran reported living 
alone in his own home, and being independent in his 
activities of daily living and that he continued to drive.

The veteran's medical history is significant for a history of 
a cerebrovascular accident, questionable myocardial 
infarction, prostate cancer, eczema, and right carotid 
stenosis.  The veteran denied any history of psychiatric 
hospitalizations.  He reported a history of sedative use for 
many years, prescribed by his family physician.  The veteran 
reported no current psychiatric treatment.  The veteran 
reported complaints of intrusive thoughts, occurring daily 
and triggered by a song, movie, or other stimuli that remind 
him of his military experience.  He also reported difficulty 
sleeping, but without nightmares; avoidance of activities, 
situations, or feelings associated with his military 
experience; a history of an exaggerated startle response to 
loud or unexpected noises; some minor irritability or mood 
swings; a history of difficulty socializing with other 
people; and a history of slight social dysfunction.

Upon examination, the veteran was alert and oriented times 
three and responded to all questions, although he tended to 
digress and had to be redirected many times.  The examiner 
noted that the veteran had very strong opinions on certain 
issues and used foul and inappropriate language.  The veteran 
was casually but appropriately dressed.  His speech was 
coherent and normal in rate; his reported mood was good, and 
affect was normal in range.  The veteran denied any 
depression or excessive anxiety, although he commented that 
he often was lonely.  He reported no panic attacks or manic 
episodes.  He reported a good appetite, commenting that he 
liked to cook, but reported difficulty sleeping.  He denied 
any suicidal or homicidal ideation, and denied any history of 
suicide attempts.  His thought processes were tangential, as 
he tended to digress at times.  He denied any auditory or 
visual hallucinations, although he reported that he had 
occasionally experienced a dream described as a premonition 
of things to come.  The veteran denied paranoia; delusions 
were not noted.  The veteran reported a history of heavy 
alcohol use, but that he had not used alcohol for the past 15 
years.  He denied any use of illegal drugs.  The veteran 
described his memory as good; his cognitive functioning 
appeared adequate.  Insight and judgment appeared fair.

The veteran was administered the Mississippi Scale for 
combat-related PTSD, which suggested that the veteran was 
experiencing clinically significant symptoms consistent with 
PTSD.  The examiner assigned a GAF (Global Assessment of 
Functioning) score of 60, indicative of moderate symptoms or 
moderate difficulty in social and occupational functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
diagnoses on Axis I were PTSD, mild; and alcohol dependence, 
in sustained full remission.

An October 1997 RO rating decision granted service connection 
for PTSD, and assigned a 10 percent evaluation under 
diagnostic code 9400, effective from August 1996.

VA progress notes in June 1998 show complaints of anxiety, 
sleep disturbance, and increased intrusive thoughts of the 
war and POW experiences.  The veteran was diagnosed with 
PTSD, chronic.

The veteran underwent a VA examination in July 1998.  He 
reported that he continued to live alone in his own home, and 
that he continued to drive, cook, and go to the grocery 
store.  The veteran denied going to restaurants and rarely 
going to shopping malls, except to meet with some friends.  
The veteran remained independent in his activities of daily 
living.

The veteran reported going to an ex-POW clinic and enrolling 
in a psychiatric treatment program, though he had yet to 
attend any support groups; nor did he take any psychiatric 
medication.  The veteran reported experiencing increasing 
symptoms of PTSD since his retirement at the age of 61.  He 
reported working long hours while employed and going home and 
going directly to bed, leaving little time to experience 
symptoms of PTSD.  The veteran reported that he attempted to 
stay busy, and had noted that when he was not busy, he 
experienced more symptoms.  The veteran described the 
symptoms as trouble sleeping, and stated that his memory was 
too good and that he fought the war every night.  The veteran 
reported experiencing nightmares on a daily basis.  The 
veteran reported that he typically went to bed around 11:30 
p.m. and arose between 6 a.m. and 7 a.m.  The veteran 
described difficulty initiating sleep and maintaining sleep 
due to nightmares.  The veteran reported that he continued to 
experience intrusive thoughts. The veteran reported that he 
cried easily and experienced tearfulness on a near-daily 
basis.  The veteran stated that he was somehow drawn to 
watching war movies or violent shows, and that he got mad at 
his captain when watching them.  The examiner noted that the 
veteran appeared to be harboring much anger toward a captain 
from his military experience, and held a grudge against him.  
The veteran described his mood as rather irritable and angry, 
but that he tried to avoid losing his temper.  The veteran 
reported episodes of depression, and described his appetite 
as lousy.  The veteran reported that he spent a great deal of 
time cooking, but that he tended to give his food away to 
friends and acquaintances.  The veteran described his sleep 
as poor, but denied any suicidal ideation.  He reported 
taking St. Johns Wort because physicians refused to give him 
any tranquilizers like he had taken in the past.

The veteran reported that he did not have much of a social 
life.  He described attempts to leave the house daily and to 
go to a local car dealership, in order to talk to people and 
to see whether there was part-time work available.  The 
veteran reported that driving these cars relaxed him and 
forced him to concentrate on driving, and did not allow him 
to think about anything else.  The veteran reported that he 
had not been given any driving assignments for some time.  
The veteran reported that he spent and had attempted to spend 
more time reading.  The examiner noted that the veteran 
appeared to have contact with others on a daily basis.  The 
veteran reported that he had no difficulty interacting with 
others.

Upon examination, the veteran was alert and oriented times 
three, and cooperative. He was casually and rather oddly 
dressed; his hygiene and grooming were fair. The veteran was 
extremely tangential and circumstantial, and required 
frequent redirection back to the question.   The examiner 
noted that the veteran voiced many strong opinions about 
issues, and made rather inappropriate and insulting comments 
at times.  His speech was fluent, coherent, and normal in 
rate.  His reported mood was angry and irritable; his affect 
was normal in range.  He described his appetite and his sleep 
as poor; he denied suicidal ideation.  No panic attacks or 
manic episodes were reported.  His thoughts, again, were 
extremely tangential and circumstantial.  When asked about 
hallucinations, the veteran responded that he often had 
premonitions of events and occurrences before they actually 
happen, but denied any typical auditory or visual 
hallucinations.  He denied paranoia; delusions were not 
noted.  He denied any current alcohol or drug use.  He 
described his memory as good; his cognitive functioning 
appeared adequate.   Insight and judgment appeared poor to 
fair.

The diagnosis on Axis I was PTSD.  The examiner assigned a 
GAF score of 55, indicative of moderate symptoms or moderate 
difficulty in social and occupational functioning.  The 
examiner noted that the veteran reported some additional 
symptoms of PTSD, such as nightmares, which he did not report 
on his prior examination.  The examiner noted that it was 
difficult to determine whether the veteran actually 
experienced more PTSD symptoms, or whether he neglected to 
report them at the prior examination.  The examiner noted 
that the veteran's social functioning appeared somewhat 
limited, but it was difficult to determine whether this was 
due to his PTSD symptoms or whether this was due to the 
veteran's preference.

An August 1998 RO rating decision increased the evaluation 
for PTSD from 10 percent to 30 percent, effective from 
January 1998.

Post-service medical records show that the veteran began 
attending support group sessions in September 1998.

VA progress notes in January 1999 show a diagnosis of PTSD, 
chronic, and note that the veteran's overall level of 
functioning was poor.

The veteran underwent a VA examination in May 1999.  The 
veteran reported that he had been a boxer in service and was 
known as a champion of the 28th Division; and that while in 
the prison camp, other men seemed to come up to him and count 
on him to lead them.  The veteran reported taking clothes off 
of dying men so that other men could use them.  The veteran 
also expressed considerable upset that his captain and other 
officers had abandoned the unit prior to capture.  The 
veteran reported that he had not worked in over a year 
because he had a couple of automobile accidents and was 
fired.  The veteran described having pneumonia and being weak 
as the cause of one accident, and that other accidents 
happened when the veteran was distracted by intrusive 
thoughts and had not stopped in time.  The veteran reported 
working all his life and keeping busy as a way of avoiding 
intrusive thoughts. The veteran reported extreme difficulty 
now, since he was not working.

The veteran reported having an on-and-off-again relationship 
with a married girlfriend.  The veteran reported having no 
other relationships with family or friends; he did not belong 
to any groups.  The veteran reported doing his own cooking, 
cleaning, shopping, and paying the bills.  The veteran 
reported that he avoided conflict, afraid of killing someone.  
He reported that, in past years, he got into physical 
altercations with people.  The veteran reported some problems 
with concentration and attention; he was easily distractible.  
He reported that he no longer worked and could not keep his 
mind busy.  The veteran reported being frequently distracted 
by thoughts related to his combat and POW experiences.  He 
reported his appetite was not good.  He reported keeping a 
heavy supply of food in the house, and taking the food to 
people he felt sorry for or to neighbors.  The veteran 
reported having no interest in most activities.  He reported 
difficulty falling and staying asleep, and sleeping an hour 
at a time.  The veteran reported feeling depressed.  The 
veteran admitted having thoughts of suicide.  He denied 
current active suicidal intent or plan.  He admitted making a 
suicidal attempt many years ago.

The veteran reported marked irritability and fear of his 
temper.  The veteran reported that he stopped drinking 30 
years ago, but had started drinking again; he declined to say 
how much.  The veteran described experiencing an increase in 
intensity and frequency of recurrent intrusive distressing 
memories related to combat and POW experiences; he admitted 
experiencing nightmares.  He described symptoms of avoidance 
and of keeping a distance from most people, and of a history 
of keeping to himself.  The veteran reported that he had not 
been taking care of his house recently, and that he just did 
not want to do housework; nor had he been cooking much.  The 
veteran admitted having crying episodes.   

Upon examination, the veteran was casually and adequately 
groomed, oriented and cooperative; he made good eye contact, 
staring at times.  His speech was relevant and coherent, and 
pressured at times when talking about upsetting events.  His 
mood was dysphoric; affect was tearful at times.  His 
thoughts appeared to be for the most part coherent, goal 
directed, and without evidence of formal thought disorder.  
The veteran did admit to believing he had out-of-body 
experiences and had premonitions before events actually 
occurred.  The veteran reported problems with concentration 
and attention.  Reasoning, insight, and judgment appeared to 
be grossly adequate.  He admitted to sleep disturbance.  The 
veteran reported chronic depression, and felt that he could 
not take care of household chores, cook for himself, or be 
motivated to get up and get dressed.  The veteran reported 
that he had not worked in the past year, and had been more 
isolated and had interpersonal difficulties.  The veteran 
admitted to having panic attacks a couple of times a week, in 
which he was afraid to leave the house.  Affect seemed 
somewhat flattened.  His social functioning appeared to be 
very limited.  
 
The diagnosis on Axis I was PTSD, chronic.  The examiner 
assigned a GAF score of 41, indicative of serious symptoms or 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).  The examiner noted 
an increase in intensity and frequency of the veteran's PTSD 
symptoms since his last examination.  The examiner noted that 
the veteran's PTSD symptoms render him unemployable, and that 
the veteran was not likely to regain employment.  The 
examiner noted that the veteran was relatively isolated, that 
he described continuous depression with panic attacks 
occurring a couple of times a week, and that he at times had 
not been performing daily tasks.

A July 1999 RO rating decision increased the evaluation for 
PTSD from 30 percent to 50 percent, effective from February 
1999.

VA progress notes in July 1999 show a diagnosis of PTSD, 
chronic, severe, and a GAF score of 40.

Testimony of the veteran at a hearing in September 1999 was 
to the effect that he attended ex-POW meetings about once a 
month, but did not have any other ongoing treatment.  He 
testified that he hated psychiatrists and blamed them for the 
condition of children today.  He testified that he did not 
talk to his neighbors and described one incident when he 
heard a rap on the door at night, and grabbed his gun and 
went over to the door with the gun.  He testified that there 
was a bunch of kids who had seen the gun ahead of time; he 
just did not bother with his neighbors.


II.  Analysis

A.  Appeal Period

In a Written Brief Presentation dated in August 2000, the 
veteran's representative argues that the claim that was 
pending at the time of the August 1998 agreement remains 
pending and was not satisfied by the award of a 30 percent 
rating, because, under AB v. Brown, 6 Vet. App. 35 (1993), a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  Under this reasoning, it would 
follow that the "appeal period" dates back to the initial 
award of service connection effective in August 1996.  The 
Board disagrees.  Attached to the August 1998 Conference 
Report signed by the DRO and the veteran's representative, is 
a statement, signed by the veteran, that he "accept[s] the 
proposed disability offered to me at this time."  His 
representative explained to the DRO that the veteran was 
withdrawing his notice of disagreement.  The Board finds that 
this transaction complies with the requirements of 38 C.F.R. 
§ 20.204 (2000) for withdrawal of a notice of disagreement: a 
substantive appeal had not been filed; the withdrawal is in 
writing; and the veteran supplied express written consent.

B.  Increased Rating for PTSD

The veteran contends that he is entitled to a higher 
evaluation for PTSD. The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9400, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent
The evidence of record consists primarily of reports from the 
veteran's clinical psychologist and social worker and from VA 
examiners.  A longitudinal review of the evidence shows that 
VA examiners assigned GAF scores of 60 and 55 in 1997 and in 
1998, respectively.   DSM-IV states that a score of 51-60 is 
indicative of moderate symptoms, e.g., flat affect, 
circumstantial speech, and occasional panic attacks, or of 
moderate difficulty in social or industrial functioning, 
e.g., few friends and conflicts with peers or coworkers.  VA 
progress notes indicate that the veteran was having more 
difficulty warding off intrusive thoughts of the war as he 
aged, and had complaints of anxiety and sleep disturbance.

A review of the record also shows that the veteran's thoughts 
were extremely tangential and circumstantial, and that he had 
difficulty in establishing and maintaining effective work and 
social relationships.  Although the veteran's symptoms were 
described as mild by a VA examiner in October 1997, another 
VA examiner soon thereafter noted that the veteran reported 
additional symptoms of PTSD.  The VA examiner in July 1998 
also had difficulty determining whether the veteran was 
actually experiencing more PTSD symptoms, or had neglected to 
report them at the prior examination.

The Board notes that there was no evidence of deficiencies of 
mood, thinking, or judgment, illogical speech, or near-
continuous panic or depression prior to 1999, although the 
veteran apparently did have some difficulty establishing and 
maintaining effective relationships.

More recent medical evidence in 1999 reflects an increasing 
degree of impairment due to the veteran's PTSD.  The VA 
examiner noted that the veteran described continuous 
depression with panic attacks occurring a couple of times a 
week and that the veteran, at times, was not performing daily 
tasks.  The veteran's isolation in the community and suicidal 
thoughts were also noted.  Likewise, the VA examiner noted 
more severe PTSD symptomatology, indicating that the veteran 
had not been able to work in the past year and that his 
symptoms rendered him unemployable and unlikely to regain 
employment.  A GAF score of 41 was assigned, which is 
reflective of an inability to work.  
In addition, recent medical evidence reflects that the 
veteran's overall level of functioning is very poor, and that 
his PTSD symptoms are severe and chronic.  The Board notes 
that the veteran has severe medical impairment, in addition 
to his PTSD symptomatology.

Lastly, the record reflects that the veteran, following his 
discharge from the military, worked for a company for 38 
years making units for electric stoves.  The veteran later 
worked for many years, delivering new cars to dealerships and 
to owners.  It appears that, for the past several years, the 
veteran had continued to perform this job on a very limited 
basis.  In May 1999, the veteran reported that he had not 
worked at all during the past year as a result of having been 
in several motor vehicle accidents and being fired.  The 
evidence also indicates that the veteran experienced 
increasing symptomatology of PTSD when he was not working and 
keeping busy.  One VA examiner noted that the veteran's PTSD 
symptomatology rendered him unemployable.

The Board finds that the evidence is in equipoise as to the 
current severity of the service-connected PTSD.  Accordingly, 
giving the veteran the benefit of the doubt, a schedular 
rating of 100 percent is granted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5107).

ORDER

A 100 percent rating is granted for PTSD, subject to the law 
and regulations governing the award of monetary benefits.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

